Citation Nr: 0708159	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, 
type II, due to neurotoxin exposure.

2.  Entitlement to service connection for allergies due to 
neurotoxin exposure.

3.  Entitlement to service connection for cataracts due to 
neurotoxin exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from October 1966 
to October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned. A transcript of 
the proceeding is of record.

In December 2005, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The objective and probative medical evidence of record 
demonstrates that diabetes mellitus, type II, was not present 
in service or within one year of the veteran's discharge from 
service, and is not etiologically related to service, 
including exposure to neurotoxins.

3.  The objective and probative medical evidence of record 
demonstrates that an allergy disorder was not present in 
service and is not etiologically related to service, 
including exposure to neurotoxins.

4. The objective and probative medical evidence of record 
demonstrates that cataracts were not present in service and 
are not etiologically related to service, including exposure 
to neurotoxins.

5. The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, due to exposure to 
neurotoxins was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  An allergy disorder due to exposure to neurotoxins was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  Cataracts due to exposure to neurotoxins were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§3.102, 3.159, 3.303 (2006).

4.  The obtaining of an independent medical opinion is not 
warranted. 38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 20.901 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in January and May 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, journal articles about 
exposure to chemicals, and lay statements.  He also testified 
during a hearing at the RO before the undersigned in April 
2005. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  See Dingess/Hartman, supra.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Legal Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
diabetes mellitus, type II, allergies, and cataracts.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of diabetes mellitus within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  
Indeed, diabetes mellitus was initially demonstrated many 
years after service.  Nor has the veteran asserted or does 
the evidence show that he was exposed to an herbicide in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

Further, neither allergies nor cataracts are among those 
listed as presumptive disorders under 38 C.F.R. § 3.309(a).  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the June 2006 VA examination report 
documents that the veteran has been diagnosed with diabetes 
mellitus, type II, allergic rhinitis, and cataracts.  As 
such, it is undisputed that the veteran is currently 
diagnosed with these disorders and, thus, the first element 
of a service connection claim has been satisfied.  

In considering the second element of service connection, that 
of in-service incurrence, the Board must first determine 
whether diabetes, allergic rhinitis and cataracts existed 
prior to the veteran's service.  

There is no medical evidence of record documenting that the 
veteran's diabetes mellitus, type II, allergic rhinitis, and 
cataracts existed prior to his entry into service. 

The veteran's service medical records are negative for 
diagnosed findings of diabetes mellitus, type II, allergies, 
and cataracts.  A September 1968 report of x-ray study of the 
veteran's paranasal sinuses listed "[s]evere allergic 
rhinitis" as part of his pertinent clinical history, 
operations, physical findings, and provisional diagnoses.  
However, x-ray findings were described as essentially 
negative for any abnormalities.  On a September 1968 report 
of medical history completed when he was examined for 
discharge, the veteran marked boxes indicating current or pas 
hay fever and ear, nose, or throat trouble and reported 
experiencing hay fever for the past several weeks.  The 
examination report is not referable to a diagnosis of 
allergies.  

The veteran contends that he developed his claimed disorders 
as a result of exposure to chemical agents during service.  
In his written and oral statements in support of his claims, 
the veteran has indicated, and his Report of Discharge or 
Transfer (DD Form 214) reflects, that he served at the Dugway 
Proving Ground in Utah while in service.  He said he was 
exposed to a chemical agent identified as VX.  Of record is a 
copy of a very lengthy Report of Investigation Concerning 
Sheep Deaths in Skull Valley, Utah, (known as The Stone 
Report).  The report confirms that the veteran participated 
in the burial of sheep that were contaminated with nerve gas 
in March 1968 during service.

Thus, the Board takes judicial notice that the Dugway Proving 
Ground in Utah was known as a facility where toxic materials 
were tested.  Open-air testing of deadly chemicals, including 
a neurotoxin, Agent VX, resulted in the death of livestock, 
including 6,000 sheep, on adjoining property in March 1968.  
The veteran was stationed at the Dugway Proving Ground from 
December 1967 to October 1968.  He submitted declassified 
military reports (The Stone Report) regarding the dates and 
nature of toxic material testing at Dugway including evidence 
that he was a part of the sheep burial detail.  These reports 
also note that serum cholinesterase is depressed quickly 
after exposure to a neurotoxin and remains depressed for 
approximately 80 to 140 days.  Therefore, this blood test was 
used extensively on service members who were exposed to 
toxins at the base.  The veteran has also submitted a list of 
the service members who were part of the sheep burial detail 
that shows that his blood measurement was 0.60 prior to the 
detail and, in April 1968, it was 0.54 after the detail.

In addition, during discharge examination in September 1968, 
the veteran noted that his health was good except for having 
hay fever the past several weeks.

According to a June 2006 VA examination report, the examiner 
diagnosed allergic rhinitis with a normal examination and 
diabetes mellitus, type II, on oral hypoglycemic agents.  The 
examiner remarked that the claims file was reviewed.  The 
examiner noted that the laboratory test conducted during the 
veteran's deployment with a blood test revealed 
cholinesterase levels that essentially were within normal 
limits.  Serum cholinesterase level before deployment was .60 
and after deployment on April 1968 was .54.  There was no 
significant lowering of the cholinesterase levels in the 
veteran resulting from the burying of dead sheep.  The signs 
and symptoms of exposure to neurotoxins that the 
cholinesterase inhibitors like Sarin, Tabun and VX agents, 
were profuse secretions with a runny nose, watery eye, 
constriction of pupils (pinpoint pupils), eye pain and 
blurred vision and skeletal muscle weakness leading to 
respiratory failure and death.  Also, these symptoms were 
acute and the recovery was very fast and rapid if the exposed 
individual survived for two or three days.  There were no 
signs and symptoms of diabetes mellitus included in the signs 
and symptoms of neurotoxin VX agents.  Based on the above, 
the VA examiner opined that the veteran's diabetes mellitus 
condition and allergic rhinitis condition were not likely due 
to the possible or claimed exposure to neurotoxin VX agent by 
burying the dead sheep exposed to VX agent.  Also, the 
examiner added that the cataract of the veteran's left eye 
was not likely due to the claimed exposure to VX agent.  

In an addendum based on a review of the results of the 
veteran's laboratory tests, the VA examiner noted the 
following results.  The urinalysis revealed urinary mucous 
1+, urinary sediment 1+, and trace amounts of urinary blood, 
otherwise normal.  Chem-12 revealed glucose 131, BUN 12, 
creatinine 0.8.  Lipid profile revealed cholesterol 210, 
triglycerides 161, HDL cholesterol 28, LDL cholesterol 150.  
X-ray study of the sinuses done in June 2006 revealed 
possible polyp or retention cyst in the left maxillary sinus.  
A chest x-ray done in June 2006 reported a normal study.

According to a June 2006 VA optometric examination report, 
the examiner assessed age-related NSC and cortical cataract 
right eye, pseudophakia left eye, diabetes mellitus without 
retinopathy, and chronic allergic conjunctivitis.  The 
examiner provided the following impression.  The claims 
folder was completely reviewed.  The examiner acknowledged 
that the veteran may have been exposed to nerve gas while in 
service in March 1968.  The examiner was able to conclude 
that the veteran did have cataracts in the right eye.  The 
veteran had cataract surgery in the left eye with intraocular 
lens implant.  After a review of the MSDS (material safety 
data sheet) for nerve gas (all types including sarin and VX) 
and after reviewing the physiology of the eye and especially 
the natural intraocular lens, the VA examiner opined that it 
was unlikely that the veteran's cataracts were caused from 
nerve gas exposure.  The blood tests values were both within 
normal limits.  Nerve gas exposure affects the eye by causing 
miosis (pupillary constriction).  Reviewing the MSDS for 
nerve gas agents and reviewing long-term health effects of 
nerve agents, no evidence was found to support the claim that 
cataracts could be caused from exposure to nerve gas.  Also, 
nerve gases worked by blocking acetylcholinesterase (an 
enzyme that breaks down acetylcholine).  Acetylcholine is a 
chemical that causes nerves to stimulate (or fire).  There 
were no acetylchine receptors in the intraocular lens and 
therefore no acetylcholinesterase was present in the 
intraocular lens.

The Board finds the June 2006 VA examiners' findings and 
opinion compelling evidence on the medical nexus question.  
As noted above, the examiners directly addressed the 
relationship between the veteran's current disorders and his 
military service exposure to neurotoxins, based on his actual 
documented medical history and assertions. This evidence- 
which the Board finds is the most probative evidence on this 
point-weighs against the claim for service connection for 
diabetes mellitus, allergies, and cataracts.

The Board has considered the articles and other evidence 
submitted by the veteran regarding exposure to chemical 
agents in Utah while burying sheep.  The Board finds that 
these documents lack probative weight because they do not 
specifically address this veteran, to include his medical 
history documented in the claims file.  In a long line of 
cases, the Court has consistently held that medical treatise 
evidence that is generic and inconclusive as to the specific 
facts in a case was insufficient to establish causal link.  
See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Furthermore, the June 2006 VA examiners explained 
that any exposure did not cause the development of the 
veteran's current disorders.  Therefore, the Board finds that 
the evidence submitted by the veteran is not probative of the 
medical nexus question.

The remaining evidence on which the veteran relies to support 
his claims for service connection is comprised of his own 
oral and written statements.  However, the veteran does not 
meet the burden of presenting evidence as to medical cause 
and effect, or a diagnosis, merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed diabetes mellitus, type II, 
allergies, and cataracts.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed diabetes mellitus, type II, allergies, and 
cataracts.  The preponderance of the evidence is therefore 
against the appellant's claims of entitlement to service 
connection for diabetes mellitus, type II, allergies, and 
cataracts, as due to neurotoxin exposure.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
diabetes mellitus, type II, allergies, and cataracts, as due 
to neurotoxin exposure is denied.




(CONTINUED ON NEXT PAGE)

III. Request for an Independent Medical Examination

With respect to the request made by the veteran's service 
representative (in an October 2006 written statement) that an 
opinion from an independent medical expert be obtained, the 
Board notes that it may obtain an advisory medical opinion 
from a medical expert who is not a VA employee when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal. 38 C.F.R. § 
20.901(d).  For the reasons discussed above, the Board 
concludes that no complex or controversial medical question 
warranting an independent medical expert opinion has been 
presented with respect to any of the issues on appeal.




ORDER

Service connection for diabetes mellitus, type II, due to 
neurotoxin exposure, is denied.

Service connection for allergies due to neurotoxin exposure 
is denied.

Service connection for cataracts due to neurotoxin exposure 
is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


